               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


BETH GALTON,                                       CIVIL ACTION NO.:

      Plaintiff,                                    1-21-cv-0080-WMR

v.

ROYAL WAFFLE KING
CORPORATION,

      Defendant.


        DEFENDANT ROYAL WAFFLE KING CORPORATION’S
               NON-OPPOSITION TO PLAINTIFF’S
           MOTION FOR LEAVE TO AMEND COMPLAINT

      Defendant Royal Waffle King Corporation (“Defendant”), submits the

following Non-Opposition to Plaintiff’s Motion for Leave to Amend Complaint.

Plaintiff’s Motion for Leave moves to correct “inadvertent factual inaccuracies

occurring in [her] initial Complaint.” Defendant does not oppose Plaintiff’s Motion

for Leave as it relates to corrections as written in Plaintiff’s Proposed Amended

Complaint attached thereto.

                     [Signatures Appear on Following Page]
     Respectfully submitted this 24th day of May, 2021.

                                     LEWIS BRISBOIS           BISGAARD   &
                                     SMITH LLP

                                     /s/ Racquel V. McGee
                                     JONATHAN D. GOINS
                                     Georgia Bar No. 768593
                                     RACQUEL V. MCGEE
600 Peachtree Street, NE             Georgia Bar No. 206826
Suite 4700
Atlanta, Georgia 30308               Counsel for Defendant
404.348.8585 – Telephone
404.467-8845 – Facsimile
Jonathan.Goins@lewisbrisbois.com
Racquel.McGee@lewisbrisbois.com




                                       2
                    CERTIFICATE OF COMPLIANCE

     Pursuant to L.R. 5.1 and L.R. 7.1(D), the undersigned hereby certify that the

foregoing was prepared using 14-point Times New Roman font.

     Respectfully submitted this 24th day of May, 2021.

                                      LEWIS BRISBOIS           BISGAARD        &
                                      SMITH LLP

                                      /s/ Racquel V. McGee
                                      JONATHAN D. GOINS
                                      Georgia Bar No. 768593
                                      RACQUEL V. MCGEE
600 Peachtree Street, NE              Georgia Bar No. 206826
Suite 4700
Atlanta, Georgia 30308                Counsel for Defendant
404.348.8585 – Telephone
404.467-8845 – Facsimile
Jonathan.Goins@lewisbrisbois.com
Racquel.McGee@lewisbisbois.com




                                        3
                           CERTIFICATE OF SERVICE

      This is to certify that we have this day filed the within and foregoing

DEFENDANT          ROYAL       WAFFLE         KING       CORPORATION’S      NON-

OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND

COMPLAINT by electronically filing the same with the Clerk of Court using the

CM/ECF system, which will automatically send electronic notification to counsel for

Plaintiff as follows:

                                Joel B. Rothman, Esq.
                                  SRIPLAW, PLLC
                           21301 Powerline Road, Suite 100
                             Boca Raton, Florida 33433
                             Joel.Rothman@sriplaw.com

                                 Evan A. Andersen
                             EVAN ANDERSEN LAW, LLC
                              3495 Buckhead Loop NE
                                      #260147
                                 Atlanta, GA 30326
                                 T: (404) 496-6606
                               evan@pixeliplaw.com

                                 Counsel for Plaintiff




                        [Signatures Appear on Following Page]




                                          4
     Respectfully submitted this 24th day of May, 2021.

                                     LEWIS BRISBOIS           BISGAARD   &
                                     SMITH LLP

                                     /s/ Racquel V. McGee
600 Peachtree Street NE,             JONATHAN D. GOINS
Suite 4700                           Georgia Bar No. 768593
Atlanta, Georgia 30308               RACQUEL V. MCGEE
404.348.8585 – Telephone             Georgia Ba No. 206826
404.467-8845 – Facsimile
Jonathan.Goins@lewisbrisbois.com     Counsel for Defendant
Racquel.McGee@lewisbrisbois.com




                                       5
